375 F. Supp. 2d 1313 (2005)
UNION PACIFIC RAILROAD COMPANY, A DELAWARE CORPORATION, Plaintiff,
v.
Phillip LARKIN, Antonio G. Diaz, and Scott R. Craig, Defendants.
No. CIV. 04-0724 JB/ACT.
United States District Court, D. New Mexico.
May 24, 2005.
John S. Thal, Michael Kaemper, W.R. Logan, Atkinson & Thal, P.C., Albuquerque, NM, for Plaintiff.
Mel B. O'Reilly, Albuquerque, NM, Marc A. Zito, Houston, TX, for Defendant Phillip Larkin.
Kevin C. Brodar, Associate General Counsel, United Transportation Union, Cleveland, OH, Yolanda R. Gallegos, Gallegos Legal Group, Albuquerque, NM, for Defendants Antonio G. Diaz, Scott R. Craig, and Non-Party United Transportation Union.

ORDER
BROWNING, District Judge.
THIS MATTER comes before the Court on Non-Party United Transportation Union's *1314 Motion for Protective Order, filed April 7, 2005 (Doc. 64). The Court held a hearing on this motion on May 13, 2005. Based on the reasons stated on the record, and consistent with the Court's ruling at the hearing on this motion, the Court will grant in part and deny in part United Transportation Union's motion for protective order as described herein.
1. Subject 1.
Union Pacific requests:
All UTU documents (including electronic communication) regarding the February 21, 2004 collision in Carrizozo, New Mexico, that is the subject of the referenced lawsuit, including but not limited to any internal investigations and to the investigation by Robert Strelcyzk [sic] and any communication with the NTSB or any other administrative agency or third-party as to the causes of the collision and a witness to testify as to the subject of the UTU's investigation and its position as to the cause or causes of that collision.
Amended Notice of Rule 30(b)(6) Deposition Duces Tecum Directed to United Transportation Union, Exhibit A ¶ 1, at 1 (Doc. 70)(hereinafter "Exhibit A"). United Transportation Union ("UTU") must produce all responsive documents, including documents possessed by Robert Strzelcyzk, for which it does not claim a privilege. UTU must produce a privilege log stating which documents are not being produced. UTU must produce a 30(b)(6) witness to testify regarding Subject 1.
2. Subject 2.
Union Pacific requests: "The minutes and related documents, including but not limited to agendas, sign-in sheets and attendance lists regarding all UTU meetings in El Paso or concerning the El Paso hub during the relevant period and a witness to testify as to UTU meeting procedures at the El Paso hub." Exhibit A ¶ 2, at 1. UTU must produce the requested documents from all meetings attended by Diaz, Craig, or Larkin. UTU may redact any information contained in the documents that does not relate to the areas about which Union Pacific requests information. UTU must produce a 30(b)(6) witness to testify regarding Subject 2.
3. Subject 3.
Union Pacific requests: "All UTU documents (including electronic communications and newsletters) disseminated to either union officials (including local chairmen), union members, or both, in the El Paso Hub regarding illegal drug or alcohol use by railroad employees for the relevant period and a witness to testify as UTU's position on that subject." Exhibit A ¶ 3, at 1. UTU must present all responsive documents that UTU disseminated. UTU must produce a 30(b)(6) witness to testify regarding Subject 3.
4. Subject 4.
Union Pacific requests: "All UTU documents (including electronic communications) disseminated to union officials (including local chairmen), union members, or both, in the El Paso Hub during the relevant period regarding sleep disorders, fatigue, or crew rest/work issues and a witness to testify as to UTU's position on that subject." Exhibit A ¶ 4, at 1. UTU must produce all responsive documents that UTU disseminated to its members. The Court will not require UTU to produce documents disseminated to union officials. UTU must produce a 30(b)(6) witness to testify regarding Subject 4.
5. Subject 5.
Union Pacific requests:
All UTU documents (including electronic communications) disseminated to union *1315 officials (including local chairmen), union members, or both, in the El Paso Hub during the relevant period regarding union members cooperating with law enforcement and Union Pacific's investigations of accidents and providing truthful statements in connection with such investigation and a UTU witness to testify as to UTU's position on that subject.
Exhibit A ¶ 5, at 1. UTU must produce all documents that are responsive to Subject 5. UTU must produce a 30(b)(6) witness to testify regarding Subject 5.
6. Subject 6.
Union Pacific requests: "All UTU documents (including electronic communications) disseminated to union officials (including local chairmen), union members, or both, in the El Paso Hub during the relevant period and regarding drug and alcohol testing and a witness to testify as to the UTU's position on that subject." Exhibit A ¶ 6, at 1. UTU must produce all responsive documents that UTU disseminated. UTU must produce a 30(b)(6) witness to testify regarding Subject 6.
7. Subject 7.
Union Pacific requests: "All UTU documents (including electronic communications) disseminated to union officials (including local chairmen), union members, or both, in the El Paso Hub during the relevant period and regarding drug and alcohol testing and a witness to testify as to the UTU's position on that subject." Exhibit A ¶ 7, at 1. UTU must produce all responsive UTU documents that UTU disseminated. UTU must produce a 30(b)(6) witness to testify regarding Subject 7.
8. Subject 8.
Union Pacific requests:
All UTU documents during the relevant period regarding, concerning the UTU's position regarding its role in assisting Union members in connection with their personal injury claims, and the selection of legal counsel to represent UTU members, and a UTU witness to testify as to the UTU's position on these subjects, including any criminal charges or convictions arising out of or related o the selection of counsel to represent UTU members.
Exhibit A ¶ 8, at 1. The Court will not require UTU to produce any documents that are responsive to Subject 8. UTU must, however, produce a 30(b)(6) witness to testify regarding Subject 8. UTU's witness should be familiar with any documents requested in Subject 8.
9. Subject 10.
Union Pacific requests:
All UTU documents (including newsletters) that refer to efforts by the Brotherhood of Locomotive Engineers (BLE) Union to recruit UTU members to the BLE, during the relevant period, and a UTU witness to testify in that subject. Such documents shall include any references to criticism of the BLE including the benefits its provides to its members including, but not limited [sic], advocating their personal injury claims.
Exhibit A ¶ 10, at 2. The Court will not require UTU to produce any documents that are responsive to Subject 10. UTU must, however, present a 30(b)(6) witness to testify regarding Subject 10. Union Pacific may question UTU's witness regarding UTU's advocacy of its members' personal injury claims, but not as to the other subjects in Subject 10.
IT IS ORDERED that the parties shall proceed as set forth herein.